As ordered by the Court on May 19, 2021, Plaintiff must respond to
Defendant S. Mills Rogers, III's pre-motion letter before briefing on the
motion to consolidate will go forward. See Dkt. 75. Accordingly, briefing
on Plaintiff's motion to consolidate is stayed pending further order of the
Court. Plaintiff shall respond to Defendant Rogers's pre-motion letter by
May 24, 2021.

SO ORDERED.

Date:   May 20, 2021
        New York, New York               _______________________
                                         JOHN P. CRONAN
                                         United States District Judge
Case 1:20-cv-08181-JPC Document 76 Filed 05/20/21 Page 3 of 3
